*540
By the Court.

Lumpkin, J.,
delivering the opinion.
The only question in this case is, whether an appeal will lie, upon the report of commissioners appointed under the Act of 1856, to set apart one year’s provisions for the family out of the estate of the deceased ?
We think not. There is no verdict — no judgment of the Court to appeal from. The Act simply directs the report to be recorded by the Ordinary. This is a mere ministerial Act to preserve the evidence, and to show upon the books of the Ordinary’s office the manner in which so much of the estate was disposed of, neither can the commissioners, whose report is sought to be set aside, be considered the ordinary pro hae vice. This would violate the Constitution, which directs who shall be the Ordinary.